Mollison, Judge:
The appeals for reappraisement listed above were submitted for decision on the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED that at the time of exportation of the imported chamois to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was the appraised value less 2% discount and that there was no higher foreign value.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the items involved, and that such values are the appraised values, less 2 per centum.
Judgment will issue accordingly.